DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 13-20 are withdrawn.
Claims 4-12 have been rejected. 
Election/Restrictions
Applicant’s election of Species B with traverse in the reply filed on 3/16/2021 is acknowledged. Applicant traverses the restriction requirement by stating that the restriction between Species A and Species B is improper and requests withdrawal of the restriction at least as between Species A and Species B. Additionally, applicant is of the opinion that Species B encompasses claims 1-20. Examiner respectfully disagrees.
Species A is directed to two merchant-facing devices (e.g. “FIRST MERCHANT-FACING DEVICE 102A”, “SECOND MERCHANT-FACING DEVICE 102N”) as shown in Fig. 19, para 189. Claim 1 recites a first merchant-facing device and a second merchant-facing device. Therefore, claims 1-3 correspond to Species A. Species B is directed to a customer-facing device and a merchant facing device (e.g. “CUSTOMER-FACING DEVICE 104A”, “MERCHANT-FACING DVICE 102A”), as shown in Fig. 33, para 320.  Claim 4 recites a first customer-facing device and a first merchant-facing device. Therefore claims 4-12 correspond to Species B. Species C is directed to processing a transaction using multiple merchant facing devices, which involves generating a data structure associated with the transaction, presenting a representation 
The claims are directed to different species. There would be a serious search burden because species requires different field of search and different search strategies to cover the different features of the species. 
Claims 1-3, 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected species, there being no allowable species claims.


Claim Rejections – 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Not in the Specification
Claim 7 recites “the second merchant UI is a projection” and “the application is executable by the customer-facing device or a personal device associated with the merchant to output the projection””. The recited limitations fail to have support in the specification.  Paragraph 155 of PGPub recites: 
[0155] …the merchant-facing device 1400 can project the UI 1404 (e.g., as shown in FIG. 14), a customer-facing device 1402 can project the UI 1404, a personal device of the merchant 1406 can project the UI 1404, etc. In such examples, a merchant application can be executable to generate instructions for outputting the UI 1404. In at least one example, the projected UI 1404 can enable the merchant 1406 to interact with the merchant-facing device 1400 in a manner consistent with how the merchant 1406 interacts with a physical merchant-facing device 1402. For instance, in an example where the projector is a touch projector, the merchant 1404 can interact directly with the projection to interact with a respective merchant-facing device. A touch projector, can utilize a combination of sensors (e.g., cameras, infrared sensors, etc.) to detect users' gestures and taps such to turn a surface into a touchscreen display. Or, in an alternative example, the projection can be projected onto a touch display configured to receive merchant 1406 input. 

The specification describes a customer-facing device 1402 can project the UI 1404 and a merchant applicant can be executable to generate instructions for outputting the UI 1404 and the projector is a touch projector, the merchant 1404 can interact directly with the projection to interface with a respective merchant-facing device (paragraph 155 of PGPub). The claim is silent on the customer-facing device or a personal device is associated with a projector to output a projection of the second UI. As such, no support can be found in the specification for the claim limitations. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011))

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Unclear Scope	
Claim 5 recites “wherein the application is stored on the second-merchant facing device, and the second merchant-facing device comprises at least one of firmware or hardware that is substantially identical to the first merchant-facing device”. Claim 5 is dependent of claim 4 which is directed to a system comprising a customer-facing device, a first merchant-facing device and an application. However, claim 5 contradicts claim 4 which recites “the application being stored on the customer-facing device, a second merchant-facing device or a personal device”. Therefore, the claim is unclear because it is not clear whether the application is stored on the customer-facing device, a second merchant-facing device or a personal device, as claimed in claim 4, or on the second-merchant-facing device as claimed in claim 5. Additionally, the scope of the claim is unclear because claim 4, which claim 5 depends, is directed to a system comprising a customer-facing device, a first merchant-facing device and an application and it is unclear the scope of claim 5 encompasses a system comprising a customer-facing device, a first merchant-facing device and application, or in combination with a second merchant-facing device. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 6 is also rejected as it depends on claim 5.
Claim 6 recites “wherein the first merchant-facing device is coupled to the customer-facing device at a first time and the second merchant-facing device is coupled to the first merchant-facing device at a second time after the first time based at least in part on providing a device identifier to the first merchant-facing device”. The claim recites that based on providing a device identifier to the first merchant-facing device, the first merchant-facing device is coupled to the customer-facing device at a first time and the second merchant-facing device is coupled to the first merchant-facing device at a second time after the first time. However, the claim is silent on what component of the claimed system provides a device identifier to the first merchant-facing device, nor does the claim recite what a device identifier is associated with. Therefore, the claim is unclear because the claim is directed to the system of claim 4 and there is no association of the function of providing a device identifier with the claimed system. Furthermore, the second merchant-facing device is not involved in “the first merchant-facing device is coupled to the customer-facing device at a first time” and the claim is silent on the first merchant-facing device being involved in determining that the second merchant-facing device is coupled to the first merchant-facing device at a second time after the first time. Therefore, it is unclear whether the second merchant-facing device is coupled to the first merchant-facing device at a second time after the first time or not given the second merchant-facing device is not involved in “the first merchant-facing device is coupled to the customer-facing device at a first time”. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 6 recites “…the second merchant-facing device is coupled to the first merchant-facing device…” The limitation describes an act, “coupled”, of the second merchant-facing device. It is unclear whether the claim scope encompasses a system comprising a customer-facing device, a first merchant-facing device and application, or in combination with the second merchant-facing device. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 10 recites “…the first instructions are temporarily provisioned to the customer-facing device”. Claim 4, which claim 10 depends, is directed to a system comprising a customer-facing device, a first merchant-facing device and an application. The language, “the first instructions are temporarily provisioned to the customer-facing device”, describes an act, “provisioned”. Claim 10 is silent on which component of the claimed system performs the act of temporarily provisioning the first instructions to the customer-facing device. Therefore, the claim is unclear because it is unclear whether the first instruction is temporarily provisioned to the customer-facing device by the claimed system or another entity. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 11 recites “…the second instructions are temporarily provisioned to the merchant-facing device”. Claim 4, which claim 11 depends, is directed to a system comprising a customer-facing device, a first merchant-facing device and an application. The language, “the second instructions are temporarily provisioned to the merchant-facing device”, describes an act, “provisioned”. Claim 11 is silent on which entity of the claimed system performs the act of temporarily provisioning the second instructions to the merchant-facing device. Therefore, the claim is unclear because it is unclear whether the second instruction is temporarily provisioned to the merchant-facing device by the claimed system or another entity. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 12 recites “…the first merchant UI includes a first representation of the second merchant UI and a second representation of the customer UI, presented in a picture-in-picture (PIP) presentation”. Claim 4, which claim 12 depends, is directed to a system comprising a customer-facing device, a first merchant-facing device and an application. The language, “a first representation of the second merchant UI and a second representation of the customer UI, presented in a picture-in-picture (PIP) presentation”, describes presenting, on the first merchant UI, a first representation and a second representation in a picture-in-picture presentation. Claim 12 is silent on which entity of the claimed system performs presenting, on the first merchant UI, a first representation and a second representation in a picture-in-picture presentation. Therefore, the claim is unclear because the claim is directed to the claimed system of claim 4 and there is no association of the first customer UI presented in a picture-in-picture (PIP) with the claimed system. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).

Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4, 8-9, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker et al. (US Patent No. 9,928, 493 (“Parker”)).
Regarding claim 4, Parker teaches a system for conducting one or more transactions between a merchant and one or more customers, the system comprising  (Fig. 1; 6:6-15; claim 1):
a customer-facing device having a first processor for processing first instructions (Fig. 1, item 116, Fig. 3, item 302; 5:23-6:2, 10:9-16, 10:50-54; claim 1) for presenting a customer user interface (UI) on a display of the customer-facing device (Fig. 2, item 204; 5:23-6:2, 8:41-57, 14:31-34; claim 1), the customer-facing device including a payment reader that is accessible by the one or more customers (5:48-58, 8:58-9:4; claim 6); and
a merchant-facing device having a second processor for processing second instructions (Fig. 2, item 202, Fig. 3, item 302; 5:12-22,10:9-16, 10:50-54) for presenting a first merchant UI (Fig. 2, item 202; 5:12-22, 8:41-57, 14:42-48), the first merchant UI enabling the merchant to perform a first action associated with a first transaction of the one or more transactions (Fig. 2, item 202; 5:12-22, 8:41-57, 14:42-48), the first merchant-facing device being coupled to the customer-facing device (Fig. 4, step 402; 13:59-14:11); and
an application (Fig. 3, item 310) for presenting a second merchant UI enabling the merchant to perform a second action (Fig. 5, steps 512/514/516/518, Fig. 6, Fig. 7, Fig. 11; 12:24-32, 16:50-58, 19:34-62), the application being stored on the customer-facing device, a second merchant-facing device, or a personal device (Parker: 10:9-13, 12:28-45).
Additionally, note that the limitations, “a customer-facing device…for processing first instructions for presenting a customer user interface (UI)…”, “a first merchant-facing device…for processing second instructions for presenting a first merchant UI, the first merchant UI enabling the merchant to perform a first action associated with a first transaction...”, “an application for presenting a second merchant UI enabling the merchant to perform a second action…”, are intended use/functional language. Therefore, this intended use/functional language will not differentiate the claimed invention from the prior art in terms of patentability. (MPEP §2103 I C, 2114 IV)
Regarding claim 8, Parker teaches the system of claim 4. Furthermore, Parker teaches wherein:
the second action is associated with the first transaction (Parker: 6:27-39, 19:52-62).
Regarding claim 9, Parker teaches the system of claim 4. Furthermore, Parker teaches wherein:
the second action is associated with a second transaction that is different from the first transaction (Parker: 6:27-39, 19:52-62).
Additionally, note that the limitations, “the second action is associated with a second transaction that is different from the first transaction”, are non-functional descriptive material language. Therefore, this descriptive material language will not differentiate the claimed invention from the prior art in terms of patentability. (MPEP §2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008))

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Parker as applied to claim 4 further in view of Nicola et al. (US Patent Application Publication No. 2007/0205275 (“Nicola”)).
Regarding claim 5, Parker teaches the system of claim 4. Furthermore, Parker teaches:
wherein the application is stored on the second merchant facing device (Parker: Fig. 1; 6:13-15), and the second merchant-facing device comprises at least one of firmware or hardware that is substantially identical to the first merchant-facing device (Parker: Fig. 1, Fig. 3; 6:13-15, 10:9-30).
Parker teaches a point-of-sale system 108 may include multiple merchant-facing devices (6:14-15). Parker does not explicitly show the second merchant device and the first merchant device.
Nicola teaches:
wherein the application is stored on the second merchant-facing device (Nicola: Fig. 1, Fig. 3; ¶¶19, 24, 26, 27, 37, 31), and the second merchant-facing device comprises at least one of firmware or hardware that is substantially identical to the first merchant-facing device (Nicola: Fig. 1, Fig. 3; ¶19, 24, 26, 27, 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for providing consumer facing point-of-sale interfaces of Parker to incorporate the teachings of a PC-based POS system interfacing with multiple portable POS devices (Nicola: Fig. 1, Fig. 3; ¶¶19, 24, 26, 27, 37, 31) of Nicola to increase efficiency and security for transactions conducted at their establishments. (Nicola: ¶3).
Additionally, note that the claimed expression, “the application is stored on the second merchant-facing device, and the second merchant-facing device comprises at least one of firmware or hardware that is substantially identical to the first merchant-facing device”, does not move to distinguish over prior art as the limitations do not affect the claimed system of claim 4, which claim 5 depends, structurally or functionally. 
Regarding claim 6, Parker and Nicola teaches the system of claim 5. Furthermore, Parker teaches:
wherein the first merchant-facing device is coupled to the customer-facing device at a first time (Parker: 13:64-14:1)…providing a device identifier to the first merchant-facing device (Parker: 19:9-12)
Nicola teaches:
…the second merchant-facing device is coupled to the first merchant-facing device at a second time after the first time... (Nicola: ¶¶29, 31, 37)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for providing consumer facing point-of-sale interfaces of Parker to incorporate the teachings of a PC-based POS system interfacing with multiple portable POS devices (Nicola: ¶¶29, 31, 37) of Nicola to increase efficiency and security for transactions conducted at their establishments. (Nicola: ¶3).
Additionally, note that the claimed expression, “wherein the first merchant-facing device is coupled to the customer-facing device at a first time and the second merchant-facing device is coupled to the first merchant-facing device at a second time after the first time”, does not move to distinguish over prior art as the claimed expression does not affect the affect the recited system in claim 6 structurally or functionally. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Parker as applied to claim 4 further in view of Kim et al. (US Patent No. 9,639,149 (“Kim”)).
Regarding claim 7, Parker teaches the system of claim 4. Furthermore, Parker teaches:
the second merchant UI is a [display] (Parker: Fig. 7, Fig. 11; 12:24-32, 14:49-62, 19:34-62); and
the application is executable by the customer-facing device or a personal device associated with the merchant to output the [display] (Parker: Fig. 7, Fig. 11; 12:24-32, 14:49-62, 19:34-62).
However, Parker does not teach projection.
Kim teaches:
the UI is a projection (Fig. 4; 14:54-65); and
the application is executable by the customer-facing device or a personal device associated with the merchant to output the projection (Fig. 3, Fig. 4; 6:22-47, 14:54-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for providing consumer facing point-of-sale interfaces of Parker to incorporate the teachings of incorporating a projection function of a mobile device to project screen data onto an external screen (Kim: Fig. 4; 14:54-65) of Kim to project a large image onto an external screen (Kim: 1:46-47). 
Additionally, note that the limitation, “the second merchant UI is a projection”, is non-functional descriptive material. Therefore, this descriptive material language will not differentiate the claimed invention from the prior art in terms of patentability. (MPEP §2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008))
Furthermore, note that the limitations, “the application is executable by the customer-facing device or a personal device associated with the merchant to output the projection …”, are intended use language. Therefore, this intended use language will not differentiate the claimed invention from the prior art in terms of patentability. (MPEP §2103 I C)
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Parker as applied to claim 4 further in view of Lewin et al. (US Patent No. 8,786,517 (“Lewin”)).
Regarding claim 10, Parker teaches the system of claim 4. Furthermore, Parker teaches wherein:
wherein the customer-facing device is a personal device of a customer of the one or more customers (Parker: 5:8-11)...
Parker does not explicitly teach the first instructions are temporarily provisioned to the customer-facing device.
Lewin teaches the first instructions are temporarily provisioned to the second device. (Fig. 4, Fig. 10; 4:7-45, 12:10-14)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for providing consumer facing point-of-sale interfaces of Parker to incorporate the teachings of incorporating displaying a user interface across multiple electronic devices (Lewin: Fig. 4, Fig. 10; 4:7-45, 12:10-14) of Lewin for enabling interactions between users (Lewin: 1:16-18).
Additionally, note that the claimed expression, “the first instructions are temporarily provisioned to the customer-facing device”, does not move to distinguish over prior art as the claimed expression does not affect the affect the recited system in claim 4, which claim 11 depends, structurally or functionally. 
Regarding claim 11, Parker teaches the system of claim 4. Furthermore, Parker teaches wherein:
wherein the first merchant-facing device is a personal device of the merchant (Parker: 5:12-13)…
Parker does not explicitly teach the second instructions are temporarily provisioned to the merchant-facing device.
Lewin teaches the second instructions are temporarily provisioned to the first device. (Fig. 4, Fig. 10; 4:7-45, 12:17-21)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for providing consumer facing point-of-sale interfaces of Parker to incorporate the teachings of incorporating displaying a user interface across multiple electronic devices (Lewin: Fig. 4, Fig. 10; 4:7-45, 12:17-21) of Lewin for enabling interactions between users (Lewin: 1:16-18).
Additionally, note that the claimed expression, “the second instructions are temporarily provisioned to the first merchant-facing device”, does not move to distinguish over prior art as the claimed expression does not affect the affect the recited system in claim 4, which claim 11 depends, structurally or functionally. 
Regarding claim 12, Parker teaches the system of claim 4. Furthermore, Parker teaches wherein:
the first merchant UI includes a first representation of the second merchant UI and a second representation of the customer UI (Parker 5:12-22, 14:24-26)…
Lewin teaches:
the first UI includes a first representation of the [UI elements] and a second representation of the [UI elements], presented in a picture-in-picture (PIP) presentation (Lewin: 2:57-58)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for providing consumer facing point-of-sale interfaces of Parker to incorporate the teachings of incorporating displaying a user interface across multiple electronic devices (Lewin: Fig. 1; 2:57-58) of Lewin for enabling interactions between users (Lewin: 1:16-18).
Additionally, note that the limitations, “the first merchant UI includes a first representation of the second merchant UI and a second representation of the customer UI”, are non-functional descriptive material language. Therefore, this descriptive material language will not differentiate the claimed invention from the prior art in terms of patentability. (MPEP §2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008))
Additionally, note that the claimed expression, “presented in a picture-in-picture (PIP) presentation”, does not move to distinguish over prior art as the claimed expression does not affect the affect the recited system in claim 6 structurally or functionally. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Artman (US Pat. No. 10,235,692) teaches consumer presence based deal offers.
Choe (US Pat. No. 10,235,676) teaches application container including a model-view controller (MVC) framework and event manager.
Lucassen (US Pat. No. 7,900,186) teaches MVC (Model-View-Controller) based multi-modal authoring tool and development environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685